

116 SJ 72 ES: Providing for the reappointment of Michael M. Lynton as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. J. RES. 72IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for the reappointment of Michael M. Lynton as a citizen regent of the Board of Regents of the Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Michael M. Lynton of California is filled by the reappointment of the incumbent. The reappointment is for a term of 6 years, beginning on the later of September 29, 2020, or the date of the enactment of this joint resolution. Passed the Senate May 20, 2020.Secretary